Case 2:17-bk-11998-SK                      Doc 40 Filed 12/14/18 Entered 12/14/18 09:03:45                                          Desc
                                            Main Document     Page 1 of 3


B 2100A (Form 2100A) (12/     )



                         UNITED STATES BANKRUPTCY COURT
                                               Central District
                                            __________          of California
                                                         District  Of __________

In re ________________________________,
      Donald Roy Otto                                                                             Case No. ________________
                                                                                                           2:17-bk-11998-SK




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.
U.S. Bank Trust National Association, as Trustee of                         US Bank Trust National Association as Trustee
                                                                            ____________________________________
______________________________________
the Tiki Series III Trust
______________________________________                                      c/o SN Servicing
                                                                            ____________________________________
______________________________________                                      ____________________________________
           Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known): 8-1
should be sent:                                                             Amount of Claim: $304085.38
C/O SN Servicing Corp.                                                      Date Claim Filed: 6/20/2017
323 5th Street
Eureka, CA 95501

Phone: ______________________________
       800-603-0836                                                         Phone:
Last Four Digits of Acct #: ______________
                            3267                                            Last Four Digits of Acct. #: __________
                                                                                                         3267


Name and Address where transferee payments
should be sent (if different from above):
SN Servicing Corporation
PO Box 660820
Dallas, TX 75266-0820
Phone:
Last Four Digits of Acct #: 3267



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

   /s/ Kristin Zilberstein
By:__________________________________                                            12/14/2018
                                                                            Date:____________________________
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
       Case 2:17-bk-11998-SK          Doc 40 Filed 12/14/18 Entered 12/14/18 09:03:45                Desc
                                       Main Document     Page 2 of 3
                                                                                                    (800) 603-0836
                                                                                   Para Español, Ext. 2660 o 2643
         323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
         EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                        Branch Office NMLS #9785



                                                                                               September 4, 2018

                                                                           SnscLoanID0000283267
 DONALD R OTTO
 18327 CYPRESS ST
 COVINA CA 91723



RE: Loan Number:          3267
    Collateral: 18327 CYPRESS STREET; COVINA, CA


                     NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
Dear Borrower:

The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
your contractual obligations as described in your loan documents. The information below describes the
details of the assignment, sale or transfer of your mortgage loan:

  •   Date of Assignment, Sale or Transfer: July 31, 2018

  •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
      where the property securing this mortgage is located or registered with Mortgage Electronic
      Registration systems, Inc. whichever is applicable to this mortgage loan.


  •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
      Your servicer collects payments for your account. If you have any questions about your loan,
      please contact your servicer at the telephone number, address or website listed below:

      Name:               SN Servicing Corporation
      Address:            323 Fifth Street, Eureka CA 95501
      Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
      Website Address:    www.snsc.com

  •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
      owner is:
      Name:               Tiki Series III Trust
      Address:            7114 E. Stetson Dr., Suite 250; Scottsdale, AZ 85251
      Telephone Number: (602) 802-8305

Partial Payment:
On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
loan.

If this loan is sold, your new lender may have a different policy.

Please do not send payments to the owner listed above, as they will not be credited to your loan.
Your monthly payments and all inquiries must be sent directly to your servicer, SN Servicing
Corporation. The servicer has authority to act on the owner’s behalf with regard to the administration
of your loan.
       Case 2:17-bk-11998-SK          Doc 40 Filed 12/14/18 Entered 12/14/18 09:03:45                  Desc
                                       Main Document     Page 3 of 3
                                                                                                    (800) 603-0836
                                                                                   Para Español, Ext. 2660 o 2643
         323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
         EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                        Branch Office NMLS #9785



                                                                                                        July 3, 2018

                                                                           SnscLoanID0000283267
 DONALD R OTTO
 18327 CYPRESS ST
 COVINA CA 91723



RE: Loan Number:          3267
    Collateral: 18327 CYPRESS STREET; COVINA, CA


                     NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
Dear Borrower:

The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
your contractual obligations as described in your loan documents. The information below describes the
details of the assignment, sale or transfer of your mortgage loan:

  •   Date of Assignment, Sale or Transfer: June 28, 2018

  •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
      where the property securing this mortgage is located or registered with Mortgage Electronic
      Registration systems, Inc. whichever is applicable to this mortgage loan.


  •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
      Your servicer collects payments for your account. If you have any questions about your loan,
      please contact your servicer at the telephone number, address or website listed below:

      Name:               SN Servicing Corporation
      Address:            323 Fifth Street, Eureka CA 95501
      Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
      Website Address:    www.snsc.com

  •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
      owner is:
      Name:               U.S. Bank Trust National Association as Trustee of Chalet Series III Trust
      Address:            7114 E. STETSON DR., Suite 250; Scottsdale, AZ 85251
      Telephone Number: (602)802-8305

Partial Payment:
On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
loan.

If this loan is sold, your new lender may have a different policy.

Please do not send payments to the owner listed above, as they will not be credited to your loan.
Your monthly payments and all inquiries must be sent directly to your servicer, SN Servicing
Corporation. The servicer has authority to act on the owner’s behalf with regard to the administration
of your loan.
